Citation Nr: 0413449	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than January 15, 
1993, for the grant of service connection for PTSD.  

3.  Entitlement to an effective date earlier than January 15, 
1993, for the grant of a total rating based on individual 
unemployability (TDIU).  

4.  Entitlement to disability compensation at the rate of 
$2,318, effective January 15, 1993.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of March 2002 and October 2002 
rating decisions, as well as a December 2002 RO notice letter 
concerning the amount of the veteran's disability 
compensation effective January 1993.  

By way of history, in December 1992, the Board denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal that decision.  Thereafter, in an April 2000 
decision, the Board granted the veteran's petition to reopen 
his claim for service connection for PTSD, but denied the 
claim following consideration of the issue on the merits.  In 
September 2000, the United States Court of Appeals for 
Veterans Claims affirmed in part and vacated in part the 
Board's April 2000 decision.  

In the March 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 70 percent disability 
rating, effective January 15, 1993.  In July 2002, the 
veteran filed a notice of disagreement (NOD) as to the 
effective date assigned for the award, as well as with the 
initial 70 percent disability rating assigned.  

In the October 2002 rating decision, the RO awarded the 
veteran TDIU and assigned an effective date of January 15, 
1993.  In January 2003, the RO issued a statement of the case 
(SOC) as to the issues of the effective date assigned for the 
grant of service connection for PTSD, as well as with the 
initial 70 percent disability rating awarded.  In March 2003, 
the veteran filed a substantive appeal as to those issues.  
He additionally filed an NOD with respect to the assigned 
effective date of the grant of TDIU.  

The Board notes that as the appeal emanates from the 
veteran's disagreement with the initial evaluation of 70 
percent assigned following the grant of service connection 
for PTSD, the Board has characterized the claim for an 
initial rating in excess of 70 percent for PTSD in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also in March 2003, the veteran filed an NOD with respect to 
a December 2002 award letter in which the RO identified the 
amount of disability compensation to be paid the veteran 
effective January 1993.  In July 2003, the RO issued an SOC 
with respect to the issue of an earlier effective date for 
the grant of TDIU.  In August 2003, the veteran submitted a 
substantive appeal as to that issue.  

In November 2003, the RO issued an SOC as to the issue of 
disability compensation at the rate of $2,318, effective 
January 15, 1993.  The veteran filed a substantive appeal in 
December 2003.  

The Board's decision on the claims for an initial rating in 
excess of 70 percent for PTSD, an earlier effective date for 
the grant of service connection for PTSD, and disability 
compensation at the rate of $2,318, effective from January 
15, 1993, is set forth below.  The remaining claim for an 
earlier effective date for the grant of TDIU is addressed in 
the remand following the decision; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for an initial rating in excess of 70 
percent for PTSD; disability compensation at an increased 
rate effective January 15, 1993; and an earlier effective 
date for the grant of service connection for PTSD, has been 
accomplished.  

2.  Since January 15, 1993, the veteran's service-connected 
PTSD has been manifested by symptoms that appear to be of 
such severity and persistence that the veteran's ability to 
establish and maintain effective relationships with people 
has been severely impaired; the evidence suggests that, since 
that time, he has also been demonstrably unable to obtain or 
retain employment.  

3.  In a December 1992 decision, the Board denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal that decision.  

4.  The RO received a statement on January 15, 1993, in which 
the veteran sought to reopen his claim for service connection 
for PTSD; there exists no earlier communication from or 
action of the veteran that reflects an intent to apply for 
benefits and identifies the benefit sought, prior to January 
15, 1993.  

5.  On January 15, 1993, the basic rate of disability 
compensation for a totally disabled veteran, to include his 
or her spouse, was $1,833.   

6.  Effective December 1, 2002, the disability compensation 
rate for a totally disabled veteran, to include his or her 
spouse, was $2,318.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 100 percent rating for PTSD, from January 15, 
1993, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 2003).  

2.  The December 1992 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 U.S.C.A. § 20.1100 (2003).  

3.  The criteria for an effective date earlier than January 
15, 1993, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.159, 3.400 
(2003).

4.  The claim of entitlement to monthly disability 
compensation at the rate of $2,318, effective January 15, 
1993, lacks legal merit.  38 U.S.C.A. §§ 1114(j), 1115, 5103, 
5103A, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 3.102, 3.114, 
3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

With respect to the veteran's claim for an initial rating in 
excess of 70 percent for PTSD, considering the record in 
light of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.  As for the 
claim for disability compensation at the rate of $2,318, 
effective January 15, 1993, the veteran was notified of the 
reasons for the RO's decision and the regulations governing 
his claim in a November 2003 SOC.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
appeal lacks legal merit; as the law and not the facts are 
dispositive, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

With respect to the claim of an earlier effective date for 
the grant of service connection for PTSD, the Board notes 
that considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, it finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Prior to the March 2002 rating decision, in which the RO 
granted service connection for PTSD, the RO issued the 
veteran a letter in October 2001, which satisfied the 
statutory and regulatory requirement that VA notify a 
claimant of the evidence necessary to substantiate his claim 
and what evidence, if any, would be obtained by the claimant 
and which evidence, if any, would be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

In the October 2001 letter, in particular, the RO notified 
the veteran that it would obtain such things as medical 
records, employment records, or records from other Federal 
agencies.  The letter also identified what the evidence 
needed to show to establish entitlement for a service-
connected disability, to include PTSD.  The RO also informed 
the veteran of the information or evidence that was still 
needed that would substantiate his claim for PTSD, requested 
that the veteran tell it about any additional information or 
evidence that needed to be obtained, and requested the 
veteran submit any additional evidence in his possession.  
See Pelegrini v. Principi, 17 Vet. App. 241 (2004), in which 
the Court held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  

The Board acknowledges that the veteran has not been 
specifically informed of the evidence necessary to 
substantiate his claim with respect to his claim for an 
earlier effective date for the grant of service connection 
for PTSD.  Furthermore, the veteran has not been advised of 
what evidence he is responsible for obtaining and what 
evidence VA will obtain.  The veteran's counsel has raised 
the issue of lack of proper notice, noting that such lack of 
notice violates the provisions of the VCAA.  

The Board is cognizant that in Huston v. Principi, 17 Vet. 
App. 195 (2003), the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision as to a 
claim for an earlier effective date for a grant of service 
connection in light of the Board's failure to mention or 
discuss the new notices requirements of the VCAA.  

In this case, the veteran raised the issue of an earlier 
effective date for the grant of PTSD in his NOD following the 
March 2002 decision.  In such situations, VA's General 
Counsel has held that further notice of the VCAA is 
unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In its 
opinion, the General Counsel held that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives an NOD that 
raises a new issue, section of 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  The Board is bound in 
its decisions by the precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2003).  

In any event, the Board notes that through the January 2003 
SOC and subsequent October 2003 supplemental SOC (SSOC), the 
RO notified the veteran and his representative of the legal 
criteria governing the earlier effective date claim, the 
evidence that had been considered in connection with his 
appeal, and the basis for the denial of the claim.  Moreover, 
neither the veteran nor his representative has identified any 
outstanding sources of pertinent evidence that need to be 
obtained.  In this respect, the veteran's representative has 
solely argued that the veteran's claim for service connection 
for PTSD, which had been previously denied by Board decision 
and become final, was reopened as a result of service command 
chronologies received by the RO from the Department of the 
Navy.  He contends therefore, that under 38 C.F.R. § 3.156(c) 
(2003), the veteran is entitled to an effective date for the 
award of service connection for PTSD as of the date of his 
original claim, that being March 16, 1982.  

In light of VAOPGCPREC 8-2003, as well as the January 2003 
SOC and subsequent October 2003SSOC, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

Under these circumstances, the Board finds with respect to 
the veteran's claims for an increased rating for PTSD, 
disability compensation at an increased rate effective 
January 1993, and an earlier effective date for the grant of 
PTSD, there is no prejudice to the veteran in proceeding with 
a decision on these claims on appeal at this juncture.  

II.  Analysis

A.  Initial 70 percent rating for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is entitlement to a higher initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

As previously noted, the RO has assigned an initial 70 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective January 15, 1993.  The Board will consider whether 
a rating higher than the initial 70 percent rating is 
assignable since January 1993.  

Initially, the Board points out that VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2003).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria, or those of the 
former criteria, for the period beginning on the effective 
date of the new provisions.  See Wanner v, Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Under the general rating criteria in effect prior to November 
7, 1996 (and at the time of the veteran's petition to reopen 
his claim for service connection in January 1993), a 70 
percent rating for PTSD required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).  

Under the revised general rating criteria (in effect since 
November 7, 1996), a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1996).  Under the revised 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2003).

After careful review of the record in light of the above-
cited criteria, and affording the veteran the benefit-of-the-
doubt, the Board finds that since January 15, 1993, the 
veteran's PTSD symptoms have approximated the criteria for a 
100 percent rating under the former rating criteria; that is, 
the veteran is demonstrably unable to obtain or retain 
employment.  

In this respect, a summary of VA hospitalization, dated 
February 1991 to March 1991, reflects the veteran's treatment 
for PTSD and a finding that he was unemployable due to PTSD.  
A summary of VA hospitalization, dated December 1993 to 
January 1994, reflects the veteran's treatment for PTSD and 
other non-service connected conditions.  The veteran was 
noted to be unemployable, although it was not reported that 
the unemployability was due solely to his PTSD.  On VA 
examination in July 1997, the veteran was diagnosed with PTSD 
and noted to be unemployable as a result of his PTSD.  

On VA examination in June 1999, the examiner diagnosed the 
veteran with a personality disorder, and noted that the 
veteran did not have PTSD.  

A January 2002 VA examination report notes the examiner's 
diagnosis of PTSD.  While the veteran reported that he was 
unemployed, the examiner did not comment on whether the 
veteran was unemployable due to PTSD.  The examiner did 
comment that the veteran had a personality disorder and that 
this increased the severity of the PTSD symptomatology.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.  

A private examination report, also dated in January 2002, 
reflects a diagnosis of PTSD, major depression secondary to 
PTSD, and primary insomnia also secondary to PTSD.  The 
psychologist noted that the veteran had significant social 
and occupational impairment, and assigned a GAF score of 35.  

The Board notes that according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

The Board notes that a GAF score of 50 is indicative of 
serious symptoms or any serious impairment in social or 
occupational functioning.  A GAF score of 35 is indicative of 
major impairment in several areas such as work, or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

There is competent medical evidence both for and against the 
claim with respect to the veteran's unemployability due to 
his service-connected PTSD since January 15, 1993.  As noted 
above, a 100 percent evaluation under the former criteria is 
warranted if it is demonstrated that the veteran is 
demonstrably unable to obtain or retain employment as a 
result of his PTSD.  The RO has assigned the veteran a total 
disability rating due to unemployability effective January 
15, 1993.  Finding all reasonable doubt in favor of the 
veteran, the Board finds a 100 percent rating for PTSD from 
January 15, 1993, are met under the former criteria.  
Competent medical evidence has related the veteran's 
unemployability to his service-connected PTSD.  38 C.F.R. 
§§ 3.102, 4.3, 4.132, Diagnostic Code 9411 (1996).  

B.  Earlier Effective Date for Service Connection

The record reflects that the veteran's claim for service 
connection for PTSD was denied in a December 1992 Board 
decision.  The veteran was notified of the decision and his 
right to appeal.  The veteran did not appeal the Board's 
decision, and thus that decision is final.  38 U.S.C.A. § 
7104; 38 U.S.C.A. § 20.1100.  The RO received the veteran's 
request to reopen his claim of service connection for PTSD on 
January 15, 1993.  There exists no earlier communication from 
or action of the veteran indicating an intent to reopen his 
claim for service connection for PTSD prior to January 15, 
1993.  

As noted above, in March 2002 the RO granted service 
connection for PTSD and assigned an initial 70 percent 
evaluation, effective January 15, 1993.  

Generally, the effective date for the grant of service 
connection based on a claim reopened after a final 
determination "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof."  38 U.S.C.A. § 5110(a).  When there is 
a final denial of a claim, and new and material evidence is 
received, the effective date of the award of compensation is 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

Although the veteran contends that the effective date for the 
grant of service connection for PTSD should be March 16, 
1982, the date of his original claim, there is no legal basis 
for the assignment of an effective date prior to January 15, 
1993.  As noted above, the statute specifically provides that 
the effective date is contingent upon the date of 
application, which is, in this case, dispositive of the 
veteran's claim to reopen.  The veteran's written request to 
reopen his claim for service connection for PTSD was not 
received by the RO until January 15, 1993.  The veteran has 
not alleged, and the record does not reveal, that there was 
any earlier correspondence from or action of the veteran that 
can reasonably be construed as indicating an intent to reopen 
a claim for service connection for PTSD prior to January 15, 
1993.  

The veteran's representative has argued that the veteran's 
claim for service connection for PTSD was reopened as a 
result of service command chronologies received by the RO 
from the Department of the Navy.  It is contended that such 
records constitute supplemental service records, received 
after the veteran's original claim was denied and became 
final.  Therefore, under 38 C.F.R. § 3.156(c), the veteran is 
entitled to an effective date for the award of service 
connection for PTSD as of the date of his original claim, 
that being March 16, 1982.  

In regard to this argument, the cited regulation requires 
that the new and material evidence upon which a claim is 
reopened must consist of the supplemental report from the 
service department.  The regulation notes, "This comprehends 
official service department records which presumably have 
been misplaced and now have been located and forwarded to the 
Department of Veterans Affairs."  38 C.F.R. § 3.156(c).  
This also includes corrections by the service department of 
former errors of commission or omission in the preparation of 
a prior report or reports and identified as such.  Id; 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993).  

In this instance, the Board does not find that service 
command chronologies are an official service department 
record for purposes of the regulation.  In this respect, the 
Court has held that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Thus, the 
regulation comprehends misplaced records, such as personnel 
or medical records, which have a bearing on the claimant's 
status as a veteran, dates of service, or any claimed 
service-related disability.  In this case, the command 
chronologies were never lost or misplaced.  Furthermore, the 
command chronologies are not corrections by the service 
department of former errors of commission or omission in the 
preparation of a prior report or reports.  Accordingly, the 
Board does not construe the provisions of 38 C.F.R. 
§ 3.156(c) as authorizing an award of service connection 
earlier than already established in this case.  

Finally, the Board acknowledges the argument made that 
38 C.F.R. § 3.400 is invalid as it exceeds the plain language 
of 38 U.S.C.A. § 5110(a).  The Board, however, is bound in 
its decisions by the regulations of the Department.  
38 U.S.C.A. § 7104(c).  

C.  Disability Compensation at the Rate of $2,318, from 
January 1993

The veteran and his representative assert that the plain 
language of 38 U.S.C.A. § 1114(j) require that if and while 
the claimant's disability is rated as total, the amount of 
the monthly disability compensation shall be $2,193.  It is 
contended that given the veteran was awarded TDIU in October 
2002, and the effective date of the award is January 15, 
1993, the compensation rate of $2,318, which includes 
consideration of the veteran's spouse, should be payable 
effective January 15, 1993.  

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(j), 1115 (West 2002).  The veteran was awarded a 100 
percent disability rating by reason of individual 
unemployability, effective January 15, 1993.  The rate of 
compensation, which is established at 38 U.S.C.A. § 1114(j), 
is amended from time to time.  In December 2002 and 
subsequently in January 2003, the RO issued the veteran an 
itemized list of the disability compensation amounts he was 
to receive effective January 1993.  

The Board notes that VA's compensation rate tables reflect 
the following disability rates for a veteran totally 
disabled, to include his or her spouse: effective December 1, 
1992, $1,833; effective December 1, 1993, $1,879; effective 
December 1, 1994, $1,930; effective December 1, 1995, $1,979; 
effective December 1, 1996, $2,036; effective December 1, 
1997, $2,078; effective December 1, 1998, $2,104; effective 
December 1, 1999, $2,153; effective December 1, 2000, $2,228; 
effective December 1, 2001, $2,287; effective December 1, 
2002, $2,318; and effective December 1, 2003, $2,366.  See 
M21-1, Part I, Appendix B, Disability Compensation Rate 
Chart.  

As the RO has noted in the November 2003 SOC, VA benefits are 
paid at the rate in effect at the time of entitlement.  
Congress generally increases rates for compensation annually, 
with each change in the rate of compensation payable 
requiring an Act by Congress and/or a change in the law 
concerning payment of veteran's benefits.  See e.g., 
Veterans' Compensation Rate Amendments of 2001, Pub. L. No. 
107-94, § 2 (Dec. 21, 2001).  The Board notes that 38 C.F.R. 
§ 3.114 specifically provides that where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C.A. Chapter 18 for a child 
of a Vietnam veteran, is awarded or increased due to a 
liberalizing law or liberalizing VA issue, the effective date 
of such award or increase can not be earlier than the 
effective date of the liberalizing law (the Act) or 
liberalizing VA issue.  38 C.F.R. § 3.114(a); see also 38 
U.S.C.A. § 5110(g).  

In this instance, given that Congress increased the 
disability compensation rate to $2,318, to include a veteran 
and spouse, effective from December 1, 2002, that rate is not 
payable prior to December 1, 2002.  Furthermore, the rates 
noted as payable to the veteran from January 1993 coincide 
with the M21-1 compensation rate charts.  The Board therefore 
must conclude that there is no legal basis for a grant of the 
benefits sought.  In this instance, the law precludes 
awarding a disability rate of $2,318, prior to December 1, 
2002.  

Where, as here, the law and not the evidence is dispositive 
of an veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 30 (1994).  




ORDER

A 100 percent rating for PTSD from January 15, 1993, is 
granted.  

An effective date earlier than January 15, 1993, for the 
grant of service connection for PTSD is denied.  

Disability compensation at the monthly rate of $2,318, 
effective January 15, 1993, is denied.  


REMAND

In light of the Board's denial of the claim for service 
connection for an earlier effective date for the grant of 
service connection for PTSD, and the Board's favorable 
decision on the claim for an initial evaluation in excess of 
70 percent for PTSD, the RO should again adjudicate the claim 
for an earlier effective date for the award of a TDIU.  The 
Board's review of the claims file also reveals that further 
RO action on that clam is warranted.  

As noted above, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107.  

Although, as indicated above, the RO provided a notice letter 
on the claim for an earlier effective date for the grant of 
service connection for PTSD, no such notice letter specific 
to the claim involving the award of a TDIU was ever issued 
the veteran.  See VAOPGCPREC 8-2003.  Moreover, the record 
does not otherwise include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the veteran's claim on appeal 
for earlier effective date for the grant of TDIU, 
particularly to include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also request that the veteran submit all 
medical evidence pertinent to his claim that is in his 
possession.  

After providing the notice described above, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

The Board regrets that remand of this matter will further 
delay a final decision on appeal, but finds that, to ensure 
that all due process requirements are met, such action is 
unavoidable.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards to the claim for 
an earlier effective date for the grant 
of TDIU on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.   

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
earlier effective date for the award of a 
TDIU, in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



